NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                     Electronically Filed
                                                     Intermediate Court of Appeals
                                                     CAAP-XX-XXXXXXX
                                                     21-JUN-2022
                                                     07:52 AM
                                                     Dkt. 42 SO
                            NO. CAAP-XX-XXXXXXX


                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

            STATE OF HAWAI#I, Plaintiff-Appellee, v.
    ROSLYN NICOLE MANAWAIAKEA CUMMINGS, Defendant-Appellant.


         APPEAL FROM THE DISTRICT COURT OF THE FIFTH CIRCUIT
                            LÎHU#E DIVISION
                      (CASE NO. 5DCC-XX-XXXXXXX)


                       SUMMARY DISPOSITION ORDER
   (By:     Leonard, Presiding Judge, Hiraoka and McCullen, JJ.)

             Self-represented Defendant-Appellant Roslyn Nicole

Manawaiakea Cummings (Cummings) appeals from the District Court

of the Fifth Circuit, Lîhu#e Division's (district court)

March 25, 2021 Judgment/Order and Notice of Entry of

Judgment/Order.1

             Cummings was convicted of violating Hawai#i

Administrative Rules (HAR) § 13-146-4, Closing of areas,2 an

     1
          The Honorable Michael K. Soong presided.
     2
          HAR § 13-146-4 provides as follows:

                   (a) The board or its authorized representative may
             establish a reasonable schedule of visiting hours for all or
             portions of the premises and close or restrict the public
             use of all or any portion thereof, when necessary for the
             protection of the area or the safety and welfare of persons
             or property, by the posting of appropriate signs indicating
             the extent and scope of closure. All persons shall observe
             and abide by the officially posted signs designating closed
             areas and visiting hours.
                                                                 (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

administrative rule adopted by the Department of Land and Natural

Resources.3

               On appeal, Cummings contends:
               No Evidence of Jurisdiction "Burden of Proof" falls on the
               STATE OF HAWAII for Superior Title to argue entering of
               Closed Areas on said location that the STATE does not have
               jurisdiction over. ROSLYN NICOLE MANAWAIAKEA CUMMINGS with
               Memorandum Declaration of Hawaiian National stating inherent
               vested rights to the Kingdom of Hawai#i; Grandfather clause.

We construe Cummings' contentions as challenging jurisdiction and

the sufficiency of the evidence.

               Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised, we resolve

Cummings' contentions as follows, and affirm.

               (1) Regarding Cummings' jurisdictional challenge,

"[p]ursuant to HRS § 701-106 (1993), the [S]tate's criminal

jurisdiction encompasses all areas within the territorial

boundaries of the State of Hawai#i."            State v. Kaulia, 128 Hawai#i

479, 487, 291 P.3d 377, 385 (2013) (internal quotation marks

omitted) (quoting State v. Jim, 105 Hawai#i 319, 330, 97 P.3d

395, 406 (App. 2004)).          The Hawai#i Supreme Court has reaffirmed

that "whatever may be said regarding the lawfulness of its

origins, the State of Hawai#i is now, a lawful government.

Individuals claiming to be citizens of the Kingdom and not of the

State are not exempt from application of the State's laws."                   Id.

      2
          (...continued)
                     (b) Vehicles left unattended in closed areas may be
               impounded by the board or its authorized representative at
               any time.
                     (c) All impounded vehicles shall be towed to a place
               of storage. Towing, storage and other related 13—146—7 costs
               shall be assessed pursuant to section 290-11, HRS.
      3
         Violation of HAR § 13-146-4 is a petty misdemeanor.    Hawaii Revised
Statutes (HRS) 184-5(b) (2011).

                                         2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(cleaned up) (quoting State v. Fergerstrom, 106 Hawai#i 43, 55,

101 P.3d 652, 664 (App. 2004), aff'd, 106 Hawai#i 41, 101 P.3d

225 (2004)).

          (2) Regarding the sufficiency of evidence argument,

Cummings failed to provide this court with transcripts of the

proceedings.   "If the appellant intends to urge on appeal that a

finding or conclusion is unsupported by the evidence or is

contrary to the evidence, the appellant shall include in the

record a transcript of all evidence relevant to such finding or
conclusion."   Hawai#i Rules of Appellate Procedure Rule 10(b)(3).

Without the relevant transcript, this court has no basis to

review a claim of insufficient evidence.      State v. Hoang, 93

Hawai#i 333, 334-36, 3 P.3d 499, 500-02 (2000).

          Based on the foregoing, we affirm the district court's

March 25, 2021 Judgment/Order and Notice of Entry of

Judgment/Order.

          DATED:   Honolulu, Hawai#i, June 21, 2022.

On the briefs:                        /s/ Katherine G. Leonard
                                      Presiding Judge
Roslyn Nicole Manawaiakea
Cummings,                             /s/ Keith K. Hiraoka
Defendant-Appellant, pro se.          Associate Judge

Tracy Murakami,                       /s/ Sonja M.P. McCullen
Deputy Prosecuting Attorney,          Associate Judge
County of Kaua#i,
for Plaintiff-Appellee.




                                  3